Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
1.	The amendment filed on 03/25/2021 has been made of record and entered.  Claims 8 & 16-18 have been amended.  Claims 13-15 & 19-21 have been canceled.
	Claims 1-12 & 16-18 are currently pending in this application and under consideration.

Status of Withdrawn Claim(s)
2.	Claims 11-12 were previously withdrawn from consideration.  They have now been rejoined with the elected product claims since they are now found allowable.

Claim Rejections - 35 USC § 112 (Second Paragraph)
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


	Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Response to Applicants’ Arguments
4.	The remarks filed on 03/25/2021 have been fully reviewed and considered, and the arguments are deemed persuasive.  Thus, the rejection(s) and/or objection(s) made in the last office action ha(s/ve) been withdrawn.  However, a new ground of rejection is applied over claim 18 under a 112 (2nd paragraph).  See above for details.

Conclusion
5.	Claims 1-12 & 16-18 are pending.  Claims 1-12 & 16-17 are allowed.  Claim 18 is rejected.

Contacts
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner CAM N. NGUYEN whose telephone number is (571)272-1357.  The examiner can normally be reached on M-F (8:00 am – 4:30 pm) at alternative worksite or at cam.nguyen@uspto.gov.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman, can be reached at 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 





/Cam N. Nguyen/Primary Examiner, Art Unit 1736                                                                                                                                                                                                        
/CNN/
June 02, 2021